 1

 2

 3

 4
                               UNITED STATES DISTRICT COURT
 5                            WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 6
      DERICK OWUSU,
 7                                                       No. 3:19-CV-5205-RBL-DWC
 8                                 Plaintiff,
             v.                                          ORDER ADOPTING REPORT AND
 9                                                       RECOMMENDATION
      JOHN THOMPSON,
10                                 Defendant.
11

12          THIS MATTER is before the Court the Report and Recommendation of Magistrate Judge

13   David W. Christel [Dkt. #19], and the underlying record.

14          (1)    The Report and Recommendation is ADOPTED.
15
            (2)    Defendant’s Motion for Summary Judgment (Dkt. 11) is granted. The complaint
16                 is dismissed without prejudice and this case is closed.

17          (3)    As Plaintiff Owusu has not exhausted his administrative remedies, an appeal
                   would not be taken in good faith. Therefore, Plaintiff is not entitled to proceed in
18                 forma pauperis on appeal. See Fed. R. App. P. 24.
19
            The Clerk shall send copies of this Order to Plaintiff Owusu’s last known address and to
20
     Magistrate Judge Christel.
21
            IT IS SO ORDERED.
22
            DATED this 15th day of November, 2019.
23

24

25
                                                         A
                                                         Ronald B. Leighton
                                                         United States District Judge
26


     ORDER ADOPTING REPORT AND RECOMMENDATION- 1
